DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ng (US 2008/0064316).
Regarding claim 1, Ng discloses an air handling unit, comprising: 
a housing (26) that defines an air flow path (64, 58) therethrough (Paragraphs 23-24), wherein the housing (26) comprises an opening (62) configured to direct an air flow within the housing to a space external to the housing (Paragraph 23, lines 7-11); a heat exchanger (Paragraph 24, line 6) disposed within the air flow path (Paragraph 24, lines 6-7) and configured to flow a working fluid therethrough (Paragraph 24, lines 6-7, The heat exchanger adjusts the temperature of the air); 
a fan (52) disposed within the housing (26) and configured to increase a speed of the air flow directed from the housing to the space via the opening (Paragraph 23, the fan forces elements in the housing into the cargo compartment);
and a nozzle (the exit of dump bottle 36) configured to deliver a fire suppression agent into the air flow path (Paragraph 23, lines 5-8), wherein the nozzle (Figure 2, exit of the conduit connecting dump bottle 36 to the recirculation duct) is disposed (26) upstream of the opening (62) relative to a direction of the air flow through the housing.
However, Ng is silent as to whether the nozzle is disposed within the housing and fails to disclose the nozzle being located downstream of the fan.
In re Japikse, 86 USPQ 70. Please note Applicant has disclosed no criticality as to the claimed limitation.
Regarding claim 2, Ng discloses the air handling unit of claim 1, further comprising a vessel (36) configured to store the fire suppression agent (Figure 2, the vessel stores halon), and a conduit fluidly coupling the vessel to the nozzle (Examiner interprets conduit as a channel for conveying a fluid; Figure 2 shows a channel connecting the conduit bottle to the recirculation system).
Regarding claim 3, Ng discloses the air handling unit of claim 1, but fails to disclose the vessel being disposed within the housing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ng to include the vessel being disposed within the housing, since it has been held that rearranging parts of an invention only involves routine skill in the art. In re Japikse, 86 USPQ 70. Please note Applicant has disclosed no criticality as to the claimed limitation.
Regarding claim 4, Ng discloses the air handling unit of claim 2, further comprising:
a valve (40) disposed along the conduit (Figure 2), wherein the valve is configured to regulate a flow of the fire suppression agent through the conduit and out of the nozzle (Paragraph 20, lines 25-30);
and a controller (34) configured to adjust a position of the valve based upon an operating parameter of the air handling unit (Paragraph 20).
Regarding claim 5, Ng discloses the air handling unit of claim 4, further comprising a sensor (30) configured to detect the operating parameter, wherein the 
Regarding claim 6, Ng discloses the air handling unit of claim 5, wherein the sensor (30) is disposed in the space (Figure 2), and wherein the sensor is configured to detect the amount of combustion byproducts in the space (The sensor detects the smoke in the space).
Regarding claim 7, Ng discloses the air handling unit of claim 1, wherein the nozzle is fluidly separate from the heat exchanger (Figure 2 and Paragraph 26, line 6).
Regarding claim 27, Ng discloses the HVAC system of claim 1, wherein the housing (26) comprises an air return duct configured to receive the air flow from the space and an air supply duct configured to discharge the flow out of the housing (The housing is a recirculation duct, and will therefore receive air from the cargo compartment and recirculate it to the cargo compartment.
Claims 11-12, 15, 18-19, 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ng in view of Janik (US 2015/0157886).
Regarding claim 11, Ng discloses the air handling unit of claim 1, but is silent as to whether the heat exchanger (Paragraph 24, line 6) is configured to receive chilled working fluid from a mechanical refrigeration system.
Janik discloses a suppression system wherein a heat exchanger (213) is configured to receive working fluid from a mechanical refrigeration system (Paragraph 24, lines 11-15, The heat exchanger receives chilled air from the chiller).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ng with the disclosures of Janik, further providing the heat exchanger (Ng, Paragraph 24, line 6) being configured to receive working fluid from a mechanical refrigeration system (Janik, Paragraph 24, lines 11-15, The heat exchanger receives chilled air from the chiller), as the configuration was 
Regarding claim 12, Ng in view of Janik discloses an air distribution system for a heating, ventilation, and/or air conditioning (HVAC) system, comprising: 
a housing (26) defining an air flow path (Paragraph 22), and having a first opening (60) and a second opening (62), wherein the housing is configured to receive an air flow via the first opening (Paragraph 22, The opening 60 is an input opening), direct the air flow through the air flow path, and deliver the air flow via the second opening to a space external to the housing (Paragraph 22, the opening 62 is an output end that delivers fluid to a cargo space); 
a heat exchanger (Paragraph 24, line 6) disposed within the air flow path (Paragraph 24, lines 6-7), wherein the heat exchanger (Paragraph 24, line 6) is configured to flow a working fluid to facilitate heat exchange between the working fluid and the air flow (Janik, Paragraph 24, lines 11-15); 
a fan (52) disposed within the housing (12) and configured to drive the air flow through the air flow path (Paragraph 23, lines 1-4); 
a fire suppression system (24) including a vessel (36) configured to store a fire suppression agent (The vessel holds halon) and a nozzle (the exit of dump bottle 36) configured to deliver the fire suppression agent from the vessel (36) into the air flow path (Paragraph 23, lines 5-11); and 
a controller (34) configured to operate the fire suppression system to deliver the fire suppression agent into the air flow path (Paragraphs 22-23).
However, Ng is silent as to whether the nozzle is disposed within the housing and fails.
In re Japikse, 86 USPQ 70. Please note Applicant has disclosed no criticality as to the claimed limitation.
Regarding claim 15, Ng in view of Janik discloses the air distribution system of claim 12, wherein the suppression system is configured to deliver the suppression agent in the air flow path downstream of the fan and upstream of the second opening relative to a flow direction of air flow along the air flow path (Paragraph 23, lines 5-11, The nozzle puts the fluid from the bottle into the conduit, where it is pushed through the conduit toward the outlet by the fan).
Regarding claim 18, Ng in view of Janik discloses the air distribution system of claim 12, comprising a sensor (30) disposed adjacent to the first opening (Figure 2), wherein the sensor is configured to detect an amount of combustion byproducts in the airflow (The sensor is a smoke detector, which is capable of detecting smoke in the air flow).
Regarding claim 19, Ng in view of Janik discloses the air distribution system of claim 18, wherein the controller is configured to operate the fire suppression system to deliver the fire suppression agent into the air flow path in response to the sensor detecting that the amount of combustion byproducts in the air flow exceeds a predetermined threshold (Paragraphs 20-21). 
Regarding claim 22, Ng in view of Janik discloses a heating, ventilation, and/or air conditioning (HVAC) system, comprising: 
a housing (26) defining an air flow path (Figure 2); 

a heat exchanger (Paragraph 24, line 6) disposed within the air flow path (Paragraph 24, lines 6-7), wherein the heat exchanger is configured to place the air flow in thermal communication with a working fluid flowing through the heat exchanger (Janik, Paragraph 24); and 
a fire suppression system (24) configured to direct a fire suppression agent through a nozzle configured to deliver the fire suppression agent into the air flow path of the housing (Paragraph 23, lines 5-11), but fails to disclose the system disposed within the housing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ng to include the suppression system within the housing, since it has been held that rearranging parts of an invention only involves routine skill in the art. In re Japikse, 86 USPQ 70. Please note Applicant has disclosed no criticality as to the claimed limitation.
Regarding claim 23, Ng in view of Janik discloses the HVAC system of claim 22, wherein the fire suppression system includes a vessel (36) configured to store the fire suppression agent, and a conduit fluidly coupling the nozzle to the vessel (Figure 2), but fails to disclose the vessel and conduit disposed within the housing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ng to include the vessel and conduit being disposed within the housing, since it has been held that rearranging parts of an invention only involves routine skill in the art. In re Japikse, 86 USPQ 70. Please note Applicant has disclosed no criticality as to the claimed limitation.

Regarding claim 24, Ng in view of Janik discloses the HVAC system of claim 23, but is unclear as to whether the fire suppression system is disposed downstream of the heat exchanger relative to a flow direction of the air flow along the air flow path.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ng to include the fire suppression system being disposed downstream of the heat exchanger relative to a flow direction of the air flow along the air flow path, since it has been held that rearranging parts of an invention only involves routine skill in the art. In re Japikse, 86 USPQ 70. Please note Applicant has disclosed no criticality as to the claimed limitation.
Regarding claim 25, Ng in view of Janik discloses the HVAC system of claim 22, wherein the space (compartment) is a first space (Figure 2), and the fan (52) is configured to direct air flow through the air flow path of the housing and to a second space (22) external to the housing (Paragraph 19, lines 28-29, The systems 26 and 28 may be intermixed and share hardware; As such, the system is capable of being configured to direct fluid to space 20 or 22, dependent on actuation of hardware in either section), wherein the HVAC system is configured to direct the air flow and/or the fire suppression agent to the first space at a first flow rate, and wherein the HVAC system is configured to direct the air flow and/or the fire suppression agent to the second space at a second flow rate (Paragraph 19, The system is configured to direct flow to either space, and the flow will inherently have a flow rate; The flow rate will be dictated by the release of the fluid from the tank).
Regarding claim 26, Ng in view of Janik discloses the HVAC system of claim 25, wherein the first space (20) has a first sensor (30), the second space (22) has a second sensor (32), the first sensor and the second sensor are configured to detect an amount of combustion byproducts in the first space and the second space (Each of the sensors detect smoke), respectively, and the HVAC system is configured to direct the air flow .
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ng in view of Janik (US 2015/0157886) and Lambert (US 3,780,812).
Regarding claim 16, Ng in view of Janik discloses the air distribution system of claim 12, but is silent as to whether the fire suppression system has a plurality of nozzles including the nozzle, wherein each nozzle of the plurality of nozzles is configured to deliver the fire suppression agent across the fan.
Lambert discloses a suppression structure wherein a plurality of nozzles (83) deliver suppression agent across a fan (25); and
as to claim 17, wherein each nozzle (83) is disposed along a border (21) of the fan (Figure 5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ng in view of Janik with the disclosures of Lambert further including a plurality of nozzles (Lambert, 83) delivering suppression agent across the fan (Ng, 52); and 
as to claim 17, wherein each nozzle (Lambert, 83) is disposed along a border of the fan (Ng, 52) (Lambert, Figure 5), as the configurations were known at the time of invention, and the modification would have yielded predictable results, specifically the provision of suppressant to be transported through the system.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ng in view of Janik and Meis (US 2018/0229062).
Regarding claim 20, Ng in view of Janik discloses the air distribution system of claim 19, but fails to disclose a system wherein the controller is configured to:
operate the nozzle to deliver a first amount of fire suppressant agent into the air flow path based on a first value of the amount of combustion byproducts detected in the air flow by the sensor; and
operate the nozzle to deliver a second amount of fire suppression agent into the flow path based on a second value of the amount of combustion byproducts detected in the air flow by the sensor, wherein the second amount is greater than the first amount, and the second value is greater than the first value
Meis discloses an improved system wherein a controller is configured to operate a nozzle to deliver a first amount of fire suppressant agent into the air flow path based on a first value of the amount of combustion byproducts detected in the air flow by the sensor; and
operate the nozzle to deliver a second amount of fire suppression agent into the flow path based on a second value of the amount of combustion byproducts detected in the air flow by the sensor, wherein the second amount is greater than the first amount, and the second value is greater than the first value (Paragraph 51, The amount of delivered suppressant is adjusted, dependent upon the detected byproducts; As such, the device is capable of performing as claimed, wherein more fluid is delivered if more byproducts are detected).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Ng in view of Janik with the disclosures of Meis providing an improved system configured to operate the nozzle to deliver a first amount of fire suppressant agent into the air flow path based on a first value of the amount of combustion byproducts detected in the air flow by the sensor; and
operate the nozzle to deliver a second amount of fire suppression agent into the flow path based on a second value of the amount of combustion byproducts detected in the air flow by the sensor, wherein the second amount is greater than the first amount, .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 referencing 102(a)(1) rejections under Kim and Ng have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claim(s) 1 103 rejections under Kim and Senecal have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's remaining arguments filed 6/2/2021 have been fully considered but they are not persuasive. 
As to Applicant’s position that Ng fails to disclose the suppressant being delivered outside of the housing, Ng discloses the fluid being delivered from the recirculation conduit to the compartment, which is outside of the housing.
Applicant’s remaining arguments with respect to claim(s) 1-7, 9-20 and 22-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Allowable Subject Matter
Claim 9-10, 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The current claims put forth in claims 9-10, a fire suppression system wherein fan speed is based on the detection of an amount of suppression agent directed into the suppression system, and also a system wherein the number of fans activated is determined by whether the suppression system is operational. U.S. ‘316 puts forth a system wherein a fan is used, but fails to disclose control of the fan as put forth by the instant claims. U.S. ‘062 puts forth a system that includes the use of fans, but fails to disclose the fans integrated into the system, as claimed. U.S. ‘812 also fails to disclose the system with fans integrated as claimed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752                                                                                                                                                                                                        /ALEX M VALVIS/Primary Examiner, Art Unit 3752